Case 6:19-cv-00446-JDK-KNM Document 13 Filed 06/22/20 Page 1 of 2 PageID #: 51



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

 ELLIOTT WILLIAMS,                                §
                                                  §
        Plaintiff,                                §
                                                  §
 v.                                               §
                                                            Case No. 6:19-CV-446-JDK-KNM
                                                  §
 LORIE DAVIS, DIRECTOR, ET AL.,                   §
                                                  §
        Defendants.                               §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

        Plaintiff Elliott Williams, an inmate proceeding pro se, filed the above-styled and

 numbered civil rights lawsuit pursuant to 42 U.S.C. § 1983. This case was referred to United

 States Magistrate Judge K. Nicole Mitchell pursuant to 28 U.S.C. § 636. On December 23, 2019,

 Judge Mitchell issued a Report and Recommendation (Docket No. 11), recommending that

 Plaintiff’s motion for voluntary dismissal be granted. Id. at 1. A return receipt indicating delivery

 to Plaintiff was received by the Clerk on January 10, 2020. Docket No. 12.

        This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

 party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

 §636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

 independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

 (5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

 (extending the time to file objections from ten to fourteen days). Here, Plaintiff did not file

 objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s findings

 for clear error or abuse of discretion and reviews her legal conclusions to determine whether they

 are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied,



                                             Page 1 of 2
Case 6:19-cv-00446-JDK-KNM Document 13 Filed 06/22/20 Page 2 of 2 PageID #: 52



 492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

 standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

         Having reviewed the Magistrate Judge’s Report and Recommendation, the Court adopts

 the Report and Recommendation of the United States Magistrate Judge (Docket No. 11) as the

 findings of this Court.

         Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 11)

 be ADOPTED. It is further

         ORDERED that Plaintiff’s Motion for Voluntary Dismissal (Docket No. 10) LV

 GRANTED. The above-styled civil action is DISMISSED WITHOUT PREJUDICE.




   So ordered and signed on this
   Jun 22, 2020




                                            Page 2 of 2
